Citation Nr: 0333337	
Decision Date: 11/28/03    Archive Date: 12/10/03

DOCKET NO.  02-06 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a lung disorder claimed 
as a residual of asbestos exposure during service.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
October 1957. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000, 114 Stat. 2096 (2000) (VCAA), now codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, went 
into effect.  VA has promulgated revised regulations to 
implement these changes in the law.  38 C.F.R §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

In March 2001, the veteran filed a claim for asbestosis due 
to exposure while in the Navy.  With his claim he submitted a 
copy of a physical examination and radiology report from Ray 
A. Harron, M.D., dated in November 1996.  The veteran's 
complaints were of shortness of breath with walking or on one 
flight of steps.  He had a history of smoking a pack of 
cigarettes a day for 38 years quitting in 1989.  Dates of 
exposure were listed as 1959 to 1994.  Physical examination 
revealed no pertinent findings.  X-ray examination revealed 
parenchymal abnormalities consistent with asbestosis.  Dr. 
Harron provided a diagnosis of pulmonary asbestosis.

Subsequently in July 2001, the veteran submitted a statement 
noting that he had been a pipefitter for the Scott paper 
Company subsequent to service.  He had worked around 
asbestos, but never handled it to the best of his knowledge.  
He was in a Navy Seabees Construction Battalion, and on 
several ships in the military.  He also had cleanup duties on 
board ships while being in transit to construction sites, and 
also worked in the motor pool and asbestos fibers were all 
around. His barracks were also insulated with asbestos.  He 
had smoked a pack a day for about 20 years quitting in 1988.  
In addition to his statement, he submitted an undated 
statement from Leo J. Castiglioni, M.D., who stated the 
following:

I am a board certified internist and I 
have examined medical records on [the 
veteran].

On the basis of the recorded occupational 
history and the B-reading of the chest X-
ray I think that this person does have 
asbestosis.

In November 2001, the RO received the following communication 
from the Navy Department:

We have no way of determining to what 
extent the veteran was exposed to 
asbestos during his Naval service.  We 
know General Specifications for Ships 
during this period, required heated 
surfaces to be covered with an insulating 
material and it is highly probable that 
asbestos products were used to achieve 
this end.  Items that required insulation 
included piping, flanges, valves, 
fittings, machinery, boilers, 
evaporators, and heaters.  The veterans' 
occupation was a Construction Driver 
(CD).  The probability of exposure to 
asbestos is probable.  However a positive 
statement that the veteran was or was not 
exposed cannot be made.

The veteran was accorded an examination by VA for disability 
evaluation purposes in a December 2001.  The VA examiner 
noted that the veteran's medical records were not made 
available for review.  The veteran denied any specific 
treatment for his lung condition, or any past history of 
significant lung disease.  The examiner noted that the 
veteran's chest was symmetrical, and his lungs revealed clear 
breath sounds.  There was no evidence of cor pulmonale or 
congestive heart failure.  Chest x-rays were reported to be 
normal as were his pulmonary function tests.  The diagnoses 
were, no significant lung disease detected;  pulmonary 
function tests normal with slightly lowered Dsb (diffusion 
capacity of the lungs, single breadth method); and, normal 
chest x-ray without any radiological evidence of pulmonary 
asbestosis.  The veteran's mild shortness of breadth on 
physical exertion was attributed to coronary artery disease 
and essential hypertension.

By rating action in January 2002, service connection for 
asbestosis was denied.  In making that determination the RO 
noted there was no treatment for asbestos exposure or for a 
respiratory condition in service nor did his military 
personnel records conclusively show exposure to asbestos in 
service.  

In a statement dated in March 3003, James H. Hunter, M.D., 
reported the following:

[The veteran] is a 68 year old white male 
who had been diagnosed previously with 
asbestosis.  He had history of being 
onboard ship in the Navy as a Seabee in 
January of 1952 to October of 1957 and 
some of his asbestos exposure probably 
occurred during that time.  It could have 
contributed to any asbestos induced lung 
disease that is present.

There is a conflict in the clinical evidence as to whether or 
not the veteran has asbestosis.  Dr. Harron in November 1996 
diagnosed pulmonary asbestosis.  Subsequently, Dr. 
Castiglioni stated that he had examined medical records 
concerning the veteran and opined that based on the veteran's 
occupational history and the B-reading of a chest X-ray, the 
veteran had asbestosis.  A VA physician in December 2001 
examined the veteran and concluded that there was no 
radiological evidence of pulmonary asbestosis.  
Unfortunately, the VA physician did not have the veteran's 
medical records for review.  Dr. Hunter, in his statement of 
March 2002, did not offer any opinion as to whether or not 
the veteran actually has any asbestos induced lung disease.

Since the VA physician who examined the veteran in December 
2001 did not have the veteran's medical records for review, 
the examination was inadequate on its face.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that a medical examiner must consider the records of prior 
medical examinations and treatment in order to ensure a fully 
informed opinion.  See Hampton v. Gober, 10 Vet. App. 481, 
483 (1997); Schroeder v. Brown, 6 Vet. App. 220, 225 (1994); 
Green (Victor) v. Derwinski, 1 Vet. App. 121, 123 (1991).  
The failure to make the appellant's claims file, including 
the medical records contained therein, prior to the December 
2001 examination, calls into question the thoroughness of the 
examination -- an examination that the RO relied on in its 
decision.  See Green, 1 Vet. App. at 124 (1991) ("thorough 
and contemporaneous medical examination" is one that "takes 
into account the records of the prior medical treatment, so 
that the evaluation of the claimed disability will be a fully 
informed one").

Inasmuch as the Board has determined that that additional 
evidentiary development is required, the case is REMANDED for 
further development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 are fully complied with and 
satisfied.  Particularly the RO must 
notify the veteran of the applicable 
provisions of VCAA, including what 
evidence is needed to support his claims, 
what evidence VA will develop, what 
evidence the veteran must furnish.

2.  The RO should request the veteran to 
provide the names and addresses of all 
health care providers who may have 
information pertinent to his claim.  The 
RO should contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran for incorporation into the 
record.

In particular, the RO should attempt to 
obtain the medical records and the 
recorded occupational history relied upon 
by Dr. Castiglioni for the opinion he 
provided in support of the veteran's 
claim.

3.  After the above development has been 
completed and all available records have 
been received and associated with the 
claims file, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a VA respiratory 
examination.  The claims file must be 
made available to the examiner prior to 
the examination.  The examination reports 
should reflect that the claims file was 
reviewed.  The examiner should order any 
tests or special studies that are needed 
to provide the medical information 
required by this remand.  The examiner 
must provide diagnoses of all respiratory 
disorders, if any, found on the 
examination.  In addition, the examiner 
must provide an opinion as to whether it 
is as likely as not that any currently 
diagnosed lung disorder is related to any 
in-service disease or injury, to include 
exposure to asbestos, as opposed to the 
lung disorder being more likely related 
to some other factor or factors.  The 
examiner should discuss the prior medical 
evidence, to include the medical opinions 
of Drs. Harron and Castiglioni, as well 
as the significance of "B-reading" of a 
chest X-ray.

4.  The RO should then readjudicate the 
veteran's claim of entitlement to service 
connection for asbestosis.  If the 
benefit sought on appeal remains denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case 
(SSOC).  The veteran should be given the 
opportunity to respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2003) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                     
______________________________________________
Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2003), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


